Blatchford, C. J.
1. The plaintiffs reissued patent is not open to the objection that it is for different inventions from those shown by the specifications and drawings of the original patent, or that it was unlawfully reissued in its present form.
2. Defendant’s Exhibit G infringes all the four claims of the reissue, and contains only a single beam, within the meaning of that term in the reissue.
8. Defendants Exhibits D and E do not infringe any of the claims of the reissue.
4. None of the claims of the reissue are successfully impeached for want of novelty, either by any of the prior patents or publications, or by any of the prior structures, or by the evidence as to the suggestions or doings of Esher, Scoville, Linen, Giver, Bidweli, or Smith.
o. The defendant did not, by the contracts relied on, or by any relation between it and the plaintiff, acquire any title to or interest in his patent, or any right at all to make or use or vend the inventions covered by the original patent, or by the reissued patent. The plaintiff was at no time a copartner with the defendant, and the authorities cited for the defendant do not apply to the facts of this ease.
6. The plaintiff is entitled to an interlocutory decree for an account, and an injunction as to structures like Exhibit G. The question of costs is reserved till the hearing on the master’s report.